In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-646V
                                    Filed: January 31, 2017
                                        UNPUBLISHED

****************************
MARIE O’DONNELL,                        *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Influenza (“Flu”) Vaccination;
                                        *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On May 31, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as a result
of her October 2, 2015 influenza (“flu”) vaccination. Stipulation, filed January 30, 2017,
at ¶¶ 2, 4; Petition at 1-3 . Petitioner further alleges she received her vaccination in the
United States, and that she suffered the sequela of her injury for more than six months.
Petition at ¶¶ 1, 12; Stipulation at ¶¶ 3-4. Petitioner additionally represents that there
has been no previous action brought, award received, or settlement of civil action for
damages on her behalf as a result of her injury. Petition at 15-16; Stipulation at ¶ 5.
“Respondent denies that petitioner’s alleged GBS and residual effects were caused-in-
fact by the flu vaccine, and denies that the flu vaccine caused petitioner any other injury
or her current condition.” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on January 30, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $250,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2